Citation Nr: 0110910	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in June 2000 when 
it was remanded in order to comply with the appellant's 
request for a hearing before a traveling section of the 
Board.  On September 20, 2000, a hearing was held in Chicago, 
Illinois, before Bettina S. Callaway, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 1991 & Supp. 2000).  A transcript of that hearing 
has been associated with the record on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Specifically, the Board notes that available service medical 
and personnel records indicate that the appellant was treated 
at a U. S. Army Hospital in Camp Zama, Japan, from 
approximately July 8, 1970, to July 13, 1970.  Records of 
treatment from that facility are not of record.  These 
records should be obtained.  Further, the records of the 
appellant's hospitalization in Valley Forge Hospital in 
Phoenixville, Pennsylvania, from approximately July 15, 1970, 
to August 27, 1970, appear to be incomplete.  Complete 
records of this hospitalization should be obtained.

Additionally, VA treatment records of the appellant indicate 
that, as part of his VA hospitalization that commenced on 
June 28, 1998, the appellant underwent an evaluation by a 
psychiatrist or psychologist with the VA PTSD clinic.  
Records of a PTSD evaluation at that time are not in the 
claims folder.  Complete records from this hospitalization 
and complete records from the VA PTSD clinic should be 
obtained.

Further, the appellant has alleged exposure to mortar attacks 
on three occasions during service in which he was in 
jeopardy.  The appellant has also alleged that he heard near-
continuous exchanges of artillery fire during his tour in 
Vietnam.  Additionally, the appellant has alleged that he saw 
seriously wounded soldiers during his hospitalization for 
psychiatric treatment.  The RO did not attempt to corroborate 
the appellant's stressors with United States Armed Services 
Center for Research of Unit Records (USASCRUR).  Because the 
time the appellant spent in Vietnam was relatively brief, 
morning reports for the appellant's unit during his service 
in Vietnam should also be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure 
additional service medical records of 
treatment of the appellant through 
official channels, including 
hospitalization records from Camp Zama, 
Japan and Valley Forge Hospital.  The RO 
should document its efforts in the 
appellant's claims folder.

2.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214, the DA Form 20 or 
equivalent, and all associated documents, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
be requested to provide any information 
that might corroborate the appellant's 
alleged stressors.  In particular, 
efforts should be made by USASCRUR or the 
RO to obtain any morning reports for the 
appellant's unit during his relatively 
brief service in Vietnam.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for PTSD since 
June 28, 1998.  After securing the 
necessary release, the RO should obtain 
these records.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify such stressor(s) for the record 
and then schedule the appellant for a VA 
psychiatric examination to determine 
whether he has PTSD based on such 
stressor(s).  In determining whether the 
appellant has PTSD due to an inservice 
stressor, the examiner may rely only on 
the stressor(s) verified by USASCRUR.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination reported that the claims 
folder and the REMAND have been reviewed.

In providing a complete rationale for his 
or her opinion, the examiner should 
discuss the records of treatment and 
evaluation of the appellant during 
service; the reports of the VA 
psychiatric examinations of the appellant 
in January 1972, April 1992, November 
1998 and April 1999; and the records from 
the June-July 1998 VA hospitalization of 
the appellant, at which time he was 
diagnosed with PTSD.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7.  The RO should again consider the 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
	
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


